DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendment filed 4/15/2022 has been entered.  Claims 1-10, 12-15 and 17 are currently pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 120-1 and 120-2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the language repeats information given in the title.  Correction is required.  See MPEP § 608.01(b). The abstract should also be provided as a clean copy.

Claim Objections
Claims 4, 7, 9, 12 and 14 are objected to because of the following informalities:  These dependent claims recite “a downlink RS resource index” and/or “a downlink pathloss” which are/is also recited in the corresponding independent claims.  It is unclear if they are the same or different elements. Examiner suggests changing the “a” in the dependent claims to “the” for clarity.  For example, in lines 6-7 of claim 4, the amended feature of “when a downlink RS resource index for estimating a downlink pathloss…” should be changed to “when the downlink RS resource index for estimating the downlink pathloss…” since these elements are already recited in the corresponding independent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0352613 (hereinafter Yoon) in view of 2019/0261320 (hereinafter Yu).
Regarding claim 1, Yoon teaches a method for determining a transmit power, comprising: determining, by User Equipment (UE), a transmit power of a Sounding Reference Signal (SRS) transmission based on a pathloss of at least one of a serving cell or one or more neighbor cells ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), wherein the SRS transmission is for positioning purpose ([0250]: details additional offset value may be configured for SRS for positioning).
Yoon does not explicitly teach estimating, by a User Equipment (UE), a downlink pathloss of at least one of a serving cell or one or more neighbor cells according to a first Synchronization Signal/PBCH Block (SSB) of the serving cell when a downlink RS resource index for estimating the downlink pathloss is not provided; wherein the first SSB is an SSB that the UE uses to obtain a Master Information Block (MIB).
However, Yu teaches estimating, by a User Equipment (UE), a downlink pathloss of at least one of a serving cell or one or more neighbor cells according to a first Synchronization Signal/PBCH Block (SSB) of the serving cell when a downlink RS resource index for estimating the downlink pathloss is not provided ([0163]: details downlink pathloss estimate comprises measuring RSRP of the SSB resource; silent on using downlink RS resource index for estimating, as not provided); wherein the first SSB is an SSB that the UE uses to obtain a Master Information Block (MIB) ([0164]: details selecting a SSB resource in which the UE successfully decode MIB information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the teachings of Yu and include wherein estimating, by a User Equipment (UE), a downlink pathloss of at least one of a serving cell or one or more neighbor cells according to a first Synchronization Signal/PBCH Block (SSB) of the serving cell when a downlink RS resource index for estimating the downlink pathloss is not provided; wherein the first SSB is an SSB that the UE uses to obtain a Master Information Block (MIB) of Yu with Yoon.  Doing so would improve robustness (Yu, paragraph [0027]).

Regarding claim 2, Yoon teaches wherein determining, by the UE, the transmit power of the SRS based on the downlink pathloss of at least one of the serving cell or the one or more neighbor cells comprises: determining, by the UE, the transmit power of the SRS based on a first transmit power and a first power offset ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… additional offset value may be configured for SRS for positioning), wherein the first transmit power is determined based on the downlink pathloss of the serving cell ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), the downlink pathloss of the serving cell being determined based on the first SSB of the serving cell ([0249][0165]: details DL pathloss estimate; set to SSB, as based on the first SSB). 

Regarding claim 3, Yoon teaches wherein determining, by the UE, the transmit power of the SRS based on the first transmit power and the first power offset comprises: determining, by the UE, the transmit power PSRS,positioning of SRS as:  PSRS,positioning = PSRS + ϑ where PSRS is the first transmit power, and ϑ is the first power offset ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell).  

Regarding claim 10, Yoon teaches wherein determining, by the UE, the transmit power of the SRS based on the downlink pathloss of at least one of the serving cell or the one or more neighbor cells further comprises: when a pathloss RS for the one or more neighbor cells is not configured ([0202]: details RS may be SS/PBCH block and/or a DL-PRS, as pathloss RS not configured) and a downlink Positioning Reference Signal (PRS) resource set for at least one neighbor cell is configured ([0202]: details RS may be DL-PRS... UE may determine the power of UL-PRS/SRS based on the RS), determining, by the UE, the transmit power of the SRS based on the downlink pathloss of the serving cell and the downlink pathloss of the one or more neighbor cells ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), the downlink pathloss of the one or more neighbor cells being determined based on a first downlink PRS resource of a first neighbor cell (0202][0205]: details RS may be DL-PRS... UE may determine the power of UL-PRS/SRS based on the RS; PRS needs to be measured not only for a serving cell but also for neighboring cells as many as possible), and the downlink pathloss of the serving cell being determined based on the first SSB of the serving cell ([0249][0165]: details DL pathloss estimate; set to SSB, as based on the first SSB).  

Regarding claim 15, Yoon teaches wherein the first neighbor cell is a neighbor cell configured with a downlink PRS resource set ([0231]: details calculate or estimate the TA value for the neighbor cell), and the first downlink PRS resource is a downlink PRS resource for which the UE has a highest signal quality measurement, in the downlink PRS resource set ([0232]: details UE may calculate or determine TA values… associated with Rx beam used by UE to receive the DL-PRS transmitted on the specific Tx beam).  

Regarding claim 17, Yoon teaches an apparatus for determining a transmit power, applied in User Equipment (UE) (FIG. 21, 100, 200: details first and second devices), the apparatus comprising: a processor and transceiver (FIG. 21, 112, 114: details processor(s) and Transceiver(s)), wherein the processor is configured to determine the transmit power of a Sounding Reference Signal (SRS) based on a pathloss of at least one of the serving cell or the one or more neighbor cells ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), wherein the SRS transmission is for positioning purpose ([0250]: details additional offset value may be configured for SRS for positioning).
Yoon does not explicitly teach estimating, by a User Equipment (UE), a downlink pathloss of at least one of a serving cell or one or more neighbor cells according to a first Synchronization Signal/PBCH Block (SSB) of the serving cell when a downlink RS resource index for estimating the downlink pathloss is not provided; wherein the first SSB is an SSB that the UE uses to obtain a Master Information Block (MIB).
However, Yu teaches estimating, by a User Equipment (UE), a downlink pathloss of at least one of a serving cell or one or more neighbor cells according to a first Synchronization Signal/PBCH Block (SSB) of the serving cell when a downlink RS resource index for estimating the downlink pathloss is not provided ([0163]: details downlink pathloss estimate comprises measuring RSRP of the SSB resource; silent on downlink RS resource index for estimating, as not provided); wherein the first SSB is an SSB that the UE uses to obtain a Master Information Block (MIB) ([0164]: details selecting a SSB resource in which the UE successfully decode MIB information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the teachings of Yu and include wherein estimating, by a User Equipment (UE), a downlink pathloss of at least one of a serving cell or one or more neighbor cells according to a first Synchronization Signal/PBCH Block (SSB) of the serving cell when a downlink RS resource index for estimating the downlink pathloss is not provided; wherein the first SSB is an SSB that the UE uses to obtain a Master Information Block (MIB) of Yu with Yoon.  Doing so would improve robustness (Yu, paragraph [0027]).

Claims 5-6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Yu as applied to claim 1 above, and further in view of US 2020/0351129 (hereinafter Kwak).
Regarding claim 5, Yoon teaches determining, by the UE, the transmit power of the SRS based on a second transmit power and a second power offset ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), wherein the second transmit power is determined based on the downlink pathloss of the serving cell ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), the downlink pathloss of the serving cell being determined based on the pathloss RS configured for the serving cell ([0249]: details DL pathloss estimate; PRS/SRS).  
Yoon does not explicitly teach wherein determining, by the UE, the transmit power of the SRS based on the pathloss of at least one of the serving cell or the one or more neighbor cells comprises: when a pathloss RS for the serving cell is configured and a pathloss RS for the one or more neighbor cells is not configured.
However, Kwak teaches wherein determining, by the UE, the transmit power of the SRS based on the pathloss of at least one of the serving cell or the one or more neighbor cells comprises: when a pathloss RS for the serving cell is configured ([0554]: details The RS resource index may be provided by pathlossReferenceRSs) and a pathloss RS for the one or more neighbor cells is not configured ([0554]: details silent regarding for neighbor cells, as not configured), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the teachings of Kwak and include wherein determining, by the UE, the transmit power of the SRS based on the pathloss of at least one of the serving cell or the one or more neighbor cells comprises: when a pathloss RS for the serving cell is configured and a pathloss RS for the one or more neighbor cells is not configured of Kwak with the determining Yoon.  Doing so would improve performance of a wireless network (Kwak, paragraph [0397]).

Regarding claim 6, Yoon teaches wherein determining the transmit power of the SRS based on the second transmit power and the second power offset comprises: determining, by the UE, the transmit power PSRS,positioning as:  PSRS,positioning = PSRS + ϑ where PSRS is the second transmit power, and ϑ is the second power offset ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell).  

Regarding claim 8, Yoon teaches determining, by the UE, the transmit power of the SRS based on the downlink pathloss of at least one of the serving cell or the one or more neighbor cells comprises: when a pathloss RS for the one or more neighbor cells is configured ([0250]: details According to this configuration, the UL-PRS/SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), determining, by the UE, the transmit power of the SRS based on a third transmit power ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… additional offset value may be configured for SRS for positioning), wherein the third transmit power is determined based on the downlink pathloss of the one or more neighbor cells and the downlink pathloss of the serving cell ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), the downlink pathloss of the one or more neighbor cells being determined based on the pathloss RS configured for the one or more neighbor cells ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), and the downlink pathloss of the serving cell being determined based on the first SSB of the serving cell ([0249][0165]: details DL pathloss estimate; set to SSB, as based on the first SSB).  
Yoon does not explicitly teach when a pathloss RS for the serving cell is not configured.
However, Kwak teaches wherein when a pathloss RS for the serving cell is not configured ([0543]: details If the wireless device is not provided pathlossReferenceRSs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the teachings of Kwak and include when a pathloss RS for the serving cell is not configured of Kwak with the determining Yoon.  Doing so would improve performance of a wireless network (Kwak, paragraph [0397]).

Regarding claim 13, Yoon does not explicitly teach wherein when a pathloss RS for the serving cell is configured, the downlink pathloss of the serving cell is determined based on the pathloss RS configured for the serving cell.
However, Kwak teaches wherein when a pathloss RS for the serving cell is configured ([0543][0554]: details The set of RS resources may be provided by pathlossReferenceRSs), the downlink pathloss of the serving cell is determined based on the pathloss RS configured for the serving cell ([0543][0554]: details a downlink pathloss estimate in dB calculated by the wireless device using RS resource index q.sub.d for the active DL BWP of carrier f of the primary cell c).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the teachings of Kwak and include wherein when a pathloss RS for the serving cell is configured, the downlink pathloss of the serving cell is determined based on the pathloss RS configured for the serving cell of Kwak with Yoon.  Doing so would improve performance of a wireless network (Kwak, paragraph [0397]).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 8, 10-11, 13 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu (US 2021/0045062) details downlink pathloss determination for transmit power control for sidelink communications.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Patent Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415